      Case 1:20-cr-00320-PAE Document 20 Filed 11/17/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - x
                                                        Protective Order
UNITED STATES OF AMERICA                 :
                                                 20-CR-320(PAE)
     - v. -                              :

WILLIAM SADLEIR,                         :

                   Defendant.            :

- - - - - - - - - - - - - - - - - - x


     On the motion of the United States of America, by the Acting

United States Attorney for the Southern District of New York,

Audrey Strauss, by Assistant United States Attorney Jared Lenow;

and with the consent of WILLIAM SADLEIR, the defendant, by and

through his counsel, Matthew L. Schwartz:

     WILLIAM   SADLEIR,   the   defendant,    has   certain    rights   to

pretrial discovery under the United States Constitution, federal

statutes, and the Federal Rules of Criminal Procedure;

     WHEREAS, the Government recognizes its obligation to provide

such discovery materials to the defendant, consistent with the

need to protect the confidentiality of ongoing investigations and

the confidentiality interests of others;

     WHEREAS, the discovery that the Government intends to provide

to the defendant contains materials that, if disseminated to third

parties, could, among other things, impede ongoing investigations
      Case 1:20-cr-00320-PAE Document 20 Filed 11/17/20 Page 2 of 5



and implicate the privacy and confidentiality interests of third

parties;

     WHEREAS, the Government has demonstrated good cause for the

relief set forth herein;

     WHEREAS, WILLIAM SADLEIR, the defendant, by and through his

counsel, Matthew L. Schwartz, consents to the entry of this Order;

     NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to Federal

Rule of Criminal Procedure 16(d):

     1.    The    Government     shall     designate      certain    discovery

materials produced in this case as “Protected Materials,” which

may be used by the defendant, his counsel, and his counsel’s agents

(collectively,    the   “Defense”)    only    for    purposes   of   defending

and/or resolving the charges, in connection with any sentencing,

and pursuing any appeals, in relation to this criminal action.

     2.    The Protected Materials and the information contained or

disclosed therein shall not be disclosed in any form by the Defense

to any third party except as set forth in paragraphs 3 and 4 below.

     3.    The   Protected     Materials     may    be   disclosed   to   third

parties only by the defendant’s counsel and only to the following

persons (collectively, “Designated Persons”):

           a.     investigative,     secretarial,        clerical,   paralegal

and student personnel employed full-time or part-time by the

defendant’s counsel and who are participating in the legal defense

of this action;


                                      2
        Case 1:20-cr-00320-PAE Document 20 Filed 11/17/20 Page 3 of 5



             b.    independent     expert      witnesses,    jury   consultants,

document     hosting   personnel,        investigators       retained      by   the

defendant in connection with this action, and other potential

witnesses for the Defense and their counsel; and

             c.    such other persons as hereafter may be authorized

by the Court upon a motion by the defendant.

     4.      The Defense shall provide a copy of this Order to

Designated Persons to whom materials subject to the protections of

this Order are disclosed pursuant to paragraph 3.                     Designated

Persons shall be subject to the terms of this Order, and may not

disclose the Protected Materials to any third party.

     5.      The Protected Materials shall be destroyed or returned

to the Government by the Defense and the Designated Persons within

30 days of the expiration of the period for direct appeal from any

verdict in the above-captioned case; the period of direct appeal

from any order dismissing any of the charges in the above-captioned

case;   or   the   granting   of   any       motion   made   on   behalf   of   the

Government dismissing any charges in the above-captioned case,

whichever date is later.

     6.      With respect to any Protected Materials that the Defense

intends to file publicly or to specifically describe in a public

filing, the defendant must either (i) file the discovery material

under seal, or (ii) provide reasonable notice to the Government to

permit the parties to confer on the proper treatment of the


                                         3
      Case 1:20-cr-00320-PAE Document 20 Filed 11/17/20 Page 4 of 5



discovery material.     If the parties are unable to reach agreement

as to whether redactions to the public filings are warranted, or

to the extent of such redactions, the parties will seek Court

resolution before the document is publicly filed or specifically

described in a public filing.

     7.     This Order places no restriction on the defendant’s use

or disclosure of materials:

            a. contained in that defendant’s own accounts (e.g.,

email, iCloud);

            b.   in   the   defendant’s   possession   prior    to    their

production by the Government;

            c. that the defendant obtains from an independent source

that did not improperly obtain the materials in violation of this

Order; or

            d. that is publicly available.

     8.     Any disputes concerning this Order, which cannot be

resolved among the parties, will be brought to the Court for a

ruling before any public disclosure of Protected Materials is made.

     9. The provisions of this Order shall not terminate at the

conclusion of this criminal prosecution and the Court will retain




                                    4
         Case 1:20-cr-00320-PAE Document 20 Filed 11/17/20 Page 5 of 5



jurisdiction to enforce this Order following termination of the

case.


Dated:      New York, New York

                  11/17/2020
            __________________

                                                 PaJA.�
                                          THE HONORABLE PAUL A. ENGELMAYER
                                          UNITED STATES DISTRICT JUDGE
                                          SOUTHERN DISTRICT OF NEW YORK



          The Clerk of Court is requested to terminate the motion at Dkt. No. 19.




                                             5
